Citation Nr: 1419691	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for hearing loss and tinnitus.  The Veteran appealed these decisions to the Board, and the case was referred to the Board for appellate review.

As part of his June 2012 substantive appeal (see VA Form 9), the Veteran requested to be afforded a videoconference hearing to be conducted by a Veterans Law Judge.  The Veteran was notified in March 2014 that this hearing had been scheduled for April 2014, but he thereafter cancelled his request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus because they were incurred during service.  He has specifically asserted that he has suffered from these two claimed disorders since service.  See VA Form 21-4138, received in May 2011.  The Veteran also commented that he was exposed to acoustic trauma during his military service.  Id.  He also, in the course of a February 2011 VA audio examination, denied any significant civilian noise exposure.  The Veteran has, however, provided a history of operating lawn equipment for many years without hearing protection.  See July 2005 private medical record.  

Private medical records on file, dated in February 2004 and June 2005, include findings of tinnitus being present.  The report of a July 2005 private ENT (ear, nose, and throat) examination includes a diagnosis of sensorineural hearing loss.

In December 2010, a VA examination was scheduled so that a medical opinion regarding the etiology of each claimed disability could be provided.  Specifically, the VA examiner was instructed to provide an opinion as to whether, in part, it was at least as likely as not that the Veteran's claimed hearing loss was related to in-service acoustic trauma.  The examination instructions also noted that there was no hearing loss reported as part of the Veteran's service entrance or separation examination reports, and that, post service, complaints of tinnitus were shown in 2004, and that high frequency hearing loss was present in 2005.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

This above-ordered examination was conducted in February 2011.  After examining the Veteran and reviewing the claims file, the examiner opined that -- while both bilateral sensorineural hearing loss and tinnitus were diagnosed -- the examiner commented that neither were caused by in-service noise exposure.  The examiner did, however, comment that the tinnitus was as likely as not a symptom of the hearing loss.  The examiner, in addition to pointing out the absence of hearing loss shown as part of the Veteran's service entrance and separation examinations, also commented that the Veteran had noticed hearing loss for the past 30 years, and tinnitus for only the past 10 to 15 years.  Essentially, the audiologist seemed to base her negative opinions on the fact that the complaints of both hearing loss and tinnitus came too far after the Veteran's service separation to be related to his service.  The rationale also included the above-mentioned finding that the Veteran's enlistment and separation physical examinations included no findings of hearing loss.  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

In this case, the VA examiner in February 2011 essentially found that the claimed hearing loss was not related to service due to the fact that it was not shown at service entrance or separation, and also since the Veteran had only complained of hearing loss for a period of 30 years (or beginning about 11 years after his service separation).  The audiologist also, while finding the tinnitus to be a symptom of the hearing loss, similarly opined that it was not related to service as the Veteran had first complained of tinnitus for the past 10 to 15 years (or beginning approximately in 1996).  





As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  

Based on the foregoing, the Board finds that these matters should be remanded and that, upon remand, the RO should send the claims file, to include a copy of this remand, to the February 2011 VA audio examiner for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley.  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his bilateral hearing loss.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.








Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should return the claims file to the VA examiner who conducted the February 2011 VA audio examination, if she is available.  The examiner must review the claims file, to include a copy of this remand, and provide an opinion on the following:

(i)  While the service treatment records, to include the examinations at the time of service entrance and separation, do not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his bilateral hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  In-service noise exposure is conceded.

(ii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaints of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus.





The examiner must provide a rationale for the opinions expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, at 159.

If the February 2011 VA examiner is unavailable, the case should be referred to another qualified examiner in order to obtain the above requested opinions.  Should a new VA examination be required, one should be scheduled.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination, if scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



